EXHIBIT 10.2 DEFERRED INCOME PLAN FOR TEXTRON EXECUTIVES Effective January 3, 2010 DC: 3052838-5 Deferred Income Plan for Textron Executives Effective January 3, 2010 Table of Contents Introduction 1 Article I - Definitions 2 1.01 “Account” 2 1.02 “Beneficiary” 2 1.03 “Board” 2 1.04 “Change in Control” 2 1.05 “Deferred Income” 3 1.06 “Eligible Individual” 4 1.07 “Executive Plan” 4 1.08 “Interest” 4 1.09 “IRC” 4 1.1 “Key Executive Plan” 4 1.11 “Participant” 4 1.12 “Plan” 4 1.13 “Schedule A Participant” 4 1.14 “Schedule B Participant” 4 1.15 “Separation From Service” 5 1.16 “Textron” 5 1.17 “Textron Company” 5 1.18 “Total Disability” 5 Deferred Income Plan for Textron Executives Effective January 3, 2010 Table of Contents Page i 1.19 “Unforeseeable Emergency” 5 Article II - Enrollment and Deferrals 5 2.01 Initial Enrollment 5 2.02 Deferral Election 6 2.03 Deferral Election Requirements 7 2.04 Non-Elective Deferred Compensation 8 2.05 Changes in Deferral Elections 9 Article III - Investment Accounts 9 3.01 Investment Accounts 9 3.02 Moody’s Account 10 3.03 Stock Unit Account 10 3.04 Monthly Adjustments 10 3.05 Transfers and Distributions From Stock Unit Account 11 Article IV - Vesting 11 4.01 Elective Deferred Income and Automatic Deferred Income 11 4.02 Discretionary Deferred Income 11 4.03 Textron Company Contribution 11 4.04 Change in Control 12 4.05 Vesting Under Employment Contract. 12 4.06 Forfeiture of Non-Vested Amounts 12 Article V - Payments to Participants 12 5.01 Separation From Service 12 5.02 Total Disability 12 5.03 Form of Payment 12 5.04 Distribution Elections 13 Deferred Income Plan for Textron Executives Effective January 3, 2010 Table of Contents Page ii 5.05 Automatic Lump Sum Payments 14 5.06 Administrative Adjustments in Payment Date 14 5.07 Distribution Upon Unforeseeable Emergency 14 5.08 Distribution Upon Change in Control 15 5.09 Distributions Before July 25, 2007 15 Article VI - Payments to Beneficiaries 15 6.01 Designating a Beneficiary 15 6.02 Default Beneficiary 15 6.03 Beneficiary Who Is Not Legally Competent 15 6.04 Distributions Upon Death 16 Article VII - Unfunded Plan 16 7.01 No Plan Assets 16 7.02 Top-Hat Plan Status 16 Article VIII - Plan Administration 16 8.01 Plan Administrator’s Powers 16 8.02 Delegation of Administrative Authority 17 8.03 Tax Withholding 17 8.04 Use of Third Parties to Assist with Plan Administration 17 8.05 Proof of Right to Receive Benefits 17 8.06 Claims Procedure 17 8.07 Enforcement Following a Change in Control 18 Article IX - Amendment and Termination 19 9.01 Amendment 19 9.02 Delegation of Amendment Authority 19 9.03 Termination 19 Deferred Income Plan for Textron Executives Effective January 3, 2010 Table of Contents Page iii 9.04 Distributions Upon Plan Termination 19 Article X - Miscellaneous 20 10.01 Use of Masculine or Feminine Pronouns 20 10.02 Transferability of Plan Benefits 20 10.03 Section 409A Compliance 21 10.04 Controlling State Law 21 10.05 No Right to Employment 21 10.06 Additional Conditions Imposed 21 Deferred Income Plan for Textron Executives Effective January 3, 2010 Table of Contents Page iv Deferred Income Plan for Textron Executives Effective January 3, 2010 Introduction The Deferred Income Plan for Textron Executives (the “Plan”) is an unfunded, nonqualified deferred compensation arrangement.The Plan provides both elective and nonelective deferred compensation for designated executives of Textron and its affiliates.The Plan is a continuation of the Deferred Income Plan for Textron Key Executives (the “Key Executive Plan”) and the Textron Inc. Deferred Income Plan for Executives (the “Executive Plan”).These plans were combined to form the Plan effective January 1, 2008.The Plan has been amended from time to time since the previous restatement.This restatement of the Plan reflects all amendments that are effective through the date of this restatement. Appendix A and Appendix B of the Plan set forth the provisions of the Key Executive Plan and the Executive Plan as in effect on October 3, 2004, when IRC Section 409A was enacted as part of the American Jobs Creation Act of 2004.Deferred compensation that was earned and vested (within the meaning of Section 409A) before January 1, 2005, and any subsequent increase that is permitted to be included in this amount under Section 409A, is calculated and paid solely as provided in Appendix A or Appendix B, whichever is applicable, and is not subject to any other provisions of the Deferred Income Plan for Textron Executives. Deferred compensation that was earned or vested after 2004 and before January 1, 2008, is subject to the provisions of IRC Section 409A.This deferred compensation is paid exclusively as provided in the Deferred Income Plan for Textron Executives (not including any appendix to the Plan).Although the provisions of the Deferred Income Plan for Textron Executives generally are effective as of January 1, 2008, the provisions that govern the distribution of benefits earned or vested after 2004 under the Key Executive Plan or the Executive Plan are effective as of January1, 2005. Section 5.04(a) permits a Participant to make a special election before the end of 2007 to receive the Participant’s Account under one of the distribution options in Section 5.03.Appendix A and Appendix B also permit a Participant to request a distribution option before the end of 2007 (or before the end of 2008, in the case of Participants who terminated before 2002) for the benefits payable under those Appendices.These special election provisions are effective as of July 25, 2007, the date on which the Plan was adopted by the Board. Deferred Income Plan for Textron Executives Effective January 3, 2010 Page 1 Article I -Definitions In this document, the following terms shall have the meanings set forth in this Article, unless a contrary or different meaning is expressly provided: 1.01 “Account” means the bookkeeping entry used to record deferred income and earnings credited to a Participant under the Plan.A Participant’s Account may be divided into sub-accounts, as determined by Textron, to track earnings on different hypothetical investment funds.All amounts credited to the Account shall be unfunded obligations of Textron: no assets shall be set aside or contributed to the Plan for the Participant’s benefit.A Participant’s Account does not include deferred income that was earned and vested (within the meaning of IRC Section 409A) before January 1, 2005, and any subsequent increase that is permitted to be included in such amount under IRC Section 409A.These amounts are calculated and paid solely as provided in Appendix A and Appendix B, as applicable. 1.02 “Beneficiary” means the person or persons entitled under this Plan to receive Plan benefits after a Participant’s death.A Participant’s estate may also be the Participant’s Beneficiary. 1.03 “Board” means the Board of Directors of Textron. 1.04 “Change in Control” means, for any Participant who was not an employee of a Textron Company on December 31, 2007: (a) any “person” or “group” (within the meaning of Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Act”) and of IRC Section 409A) other than Textron, any trustee or other fiduciary holding Textron common stock under an employee benefit plan of Textron or a related company, or any corporation which is owned, directly or indirectly, by the stockholders of Textron in substantially similar proportions as their ownership of Textron common stock (1) becomes (other than by acquisition from Textron or a related company) the “beneficial owner” (as defined in Rule 13d-3 under the Act) of stock of Textron that, together with other stock held by such person or group, possesses more than 50% of the combined voting power of Textron’s then-outstanding voting stock, or (2) acquires (or has acquired during the 12-month period ending on the date of the most recent acquisition by such person) beneficial ownership of stock of Textron possessing more than 30% of the combined voting power of Textron's then-outstanding stock, or (3) acquires (or has acquired during the 12-month period ending on the date of the most recent acquisition by such person) all or Deferred Income Plan for Textron Executives Effective January 3, 2010 Page 2 substantially all of the total gross fair market value of all of the assets of Textron immediately prior to such acquisition or acquisitions (where gross fair market value is determined without regard to any associated liabilities); or (b) a merger or consolidation of Textron with any other corporation occurs, other than a merger or consolidation that would result in the voting securities of Textron outstanding immediately before the merger or consolidation continuing to represent (either by remaining outstanding or by being converted into voting securities of the surviving entity) 50% or more of the combined voting power of the voting securities of Textron or such surviving entity outstanding immediately after such merger or consolidation, or (c) during any 12-month period, a majority of the members of the Board is replaced by directors whose appointment or election is not endorsed by a majority of the members of the Board of Directors before the date of their appointment or election. Each of the events described above will be treated as a “Change in Control” only to the extent that it is a change in ownership, change in effective control, or change in the ownership of a substantial portion of Textron’s assets within the meaning of IRC Section 409A. For any
